l

AO 245D (CASD Rev. l/' 19) Judgment in a Criminal Case for Revocations F § L § D

 

 

UNITED STATES DISTRICT CotRT MAR 25 2019

SOUTHERN DISTRICT OF CALIFORNIA 'LEHK US B,STWC.T COURT

SOUTHEF? D| T
UNITED sTATEs oF AMERICA JUDGMENT IN A R!MINriiJ (QFX§I§ ?,FFTL'DF€§U"¥¢
(For Revocation of Probation or Supervised Releasé)"'
(For Offenses Committed On or After November l, 1987)

 

 

 

 

 

 

 

V.
Layman Lamond Sledge CaSe Numb€r'! 17~Cr'00818~JAH-1

Rober't Carriedo
Defendant’s Attorney

REGIsTRATIoN No. 21426298

E _

THE DEFENDANT:

IXI admitted guilt to violation of allegation(s) No. One

l:l was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is zguilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residenee, or mailing address until all fines, restitution, oosts, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

March 22. 2019

Da;):l{r:}::sitiou of §§ Itence§

N. John A. l!lo`uston
ITED STATES DISTRICT JUDGE

 

 

3

AO 245D (CASD Rev. Ol/l9) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Layman Lamond Sledge Judgment - Page 2 of 2
CASE NUMBER: l7-cr-00818-JAH~1

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twenty-four months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States l\/larshal.

I:| The defendant shall surrender to the United States Marshal for this districts
|:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before

|:| as notified by the United States Marshal.

|I as notified by the Probation or Pretrial Services Offrce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 120
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7-cr-00818-JAH-»l

 

